                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 LESLIE CARL NELSON,                                Civil Action No. 7:19-cv-00471
      Plaintiff,
                                                    OPINION
 v.
                                                    By: James P. Jones
 FRANK DYER, III, et al,                            United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered July 18, 2019, the court directed plaintiff to submit within twenty days from the

date of the order a consent to withholding of fees form in order to complete an application to

proceed in forma pauperis pursuant to 28 U.SC. §1915(b), which would allow plaintiff to pay the

$350.00 filing fee in installments. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than twenty days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 13th day of August, 2019.



                                                        /s/James P. Jones
                                                        United States District Judge
